Citation Nr: 1144556	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for an acquired psychiatric disorder, variously classified, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  The Veteran also served in the Army National Guard from June 1986 to February 1988 with a period of active duty training from September 1987 to November 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was previously represented by a Veterans Service Organization; however, in March 2007 he submitted a signed statement revoking his representative's authority to act and stating that he would represent himself.

In a September 2008 decision, the Board denied entitlement to an increased rating for an acquired psychiatric disorder, variously classified, currently rated as 50 percent disabling and entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 memorandum decision, the Court vacated the Board's decision and remanded these matters to the Board for development and readjudication. 

In an October 2010 decision, the Board remanded these issues for additional development.

The issue of entitlement to service connection for a low back disability as secondary to service-connected bilateral knee disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims for increased rating for his psychiatric disability, the most recent VA examination in December 2006 for this disability is almost 5 years old.  Although private psychiatric clinicians from Psychological Consulting Services provided a January 2011 letter report of an October 2010 evaluation, it is not clear whether these clinicians also  provided on-going treatment or counseling from March 2006 to October 2010.  Additionally, the clinicians noted that the Veteran was currently on anti-depressant medication.  

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected psychiatric disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's claim for a TDIU, it is noted that the Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Additionally, in the January 2011 letter, the private physician noted that he considered the Veteran to be permanently and totally disabled and unemployable.

Thus, the Board finds that another medical opinion, based on full review of the record and supported by stated rationale, is needed to fairly resolve the claim on appeal for entitlement to a TDIU.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010).  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment. 


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal including any private treatment or counseling from Psychological Consulting Services between March 2006 and October 2010 .  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or doctoral level psychologist.  The claims files must be made available to and reviewed by the examiner.

The examination report should include a discussion of the Veteran's documented psychiatric history and should also address the Veteran's assertions regarding his psychiatric symptoms.

The examination report should report the severity of the Veteran's acquired psychiatric disorder, variously classified, in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The examiner should provide the rationale for all opinions expressed. 

3.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of his service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  The examiner should provide the rationale for all opinions expressed.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


